Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
Applicant’s arguments, see page 6, filled on 5/20/2022, with respect to non-statutory obviousness-type double patenting rejection of claims 1-16 have been fully considered. Since Applicant request that the rejections to be held in abeyance until all others substantive issues have been resolved. The non-statutory obviousness-type double patenting rejection of claims 1-16 will be sustained.
Applicant’s arguments, see pages 6-10, filled on 5/20/2022, with respect to 35 U.S.C. §103 rejection of claims 1-16 have been fully considered but are not persuasive.
 
Regarding claim 1, applicant argues that “He discloses that a UE basically transmits a UE capability. However, the claimed features disclose transmitting “a UE component ID” and not a UE capability. In particular, He discloses that a MIMO/CSI process combination set in a UE capability is included in a particular IE of the UE capability for transmission.
In the claimed features, a UE component ID is for identifying a component that a UE has or that constitutes the UE. There is a great difference in the amount of information between UE capability transmission and transmission of a UE component ID. 
Further, one IE should include many pieces of information in sequence form. In the claimed features, a UE capability can be indicated through the UE component ID. This can reduce a substantial amount of data transmission in comparison with even partial transmission of UE capability information.” on pages 8-9. (Emphasis added).
 
In response to applicant’s argument, the examiner respectfully disagrees with the argument above. 
Firstly, Applicant points out various technical reasons of why the transmitting of the claimed “a UE component ID” and He’s “a UE capability” are different, but not yet indicated what is “a UE component ID” comprises of or indicative of. 
Secondly, according to the Abstract of Specification, it is recited in part of “The mobile device component identifier is indicative of capability information specifying at least one capability of the mobile device for communication with the mobile communication network”; Applicant is mistaken that “a UE capability” in He does indicate of what “a UE component ID” of the claim is indicated.  
Thirdly, Applicant is also confirmed (in Paragraphs 44, 46, 48, and 50) that He teaches a MIMO/CSI-process combination set as part of a UE capability. Each of the MIMO/CSI-process combination set indicated a MIMO capability and a CSI process number of the UE capability. When the UE transmit a UE capability report, it is indicated that band combination I is supported with MIMO/CSI combination set 1/(as UE component ID) which indicates the UE capability. He further teaches “This may reduce an amount of information bits that would be sent were the UE 112 to report MIMO capability and CSI process for each bandwidth class/band/band combination” in Paragraph 46.
In view of above, He had taught all features of claim 1 as argued.

Further, Applicant argues that “Kanamarlapudi only discloses transmitting part of UE capability rather than its entirety. As such, Kanamarlapudi discloses transmitting only part of UE capability. This may reduce an information amount in comparison with transmission of UE capability in its entirety. 
A skilled person in the art can easily understand that a UE component ID concerns only several bits while UE capability concerns a large amount of data in comparison with the UE component ID. 
It is important for a network to identify what operations can be performed by a UE so that communication can be performed in a normal way. Thus, UE capability should provide quite a large amount of information for a UE in regards to communication. 
Applicant submits there is no mention of transmitting, to a network node, a UE component ID in order to reduce a size of UE capability; receiving, from the network node within the mobile communication network, a UE radio capability enquiry message; and transmitting, to the network node, a UE capability information message in response to the UE radio capability enquiry message, wherein the UE component ID indicates at least one capability of the UE for communication with the mobile communication network, as recited in He and Kanamarlapudi. 
Therefore, Applicant submits that the references fail to disclose the presently claimed features recited in independent claim 1. Thus, the references fail to disclose each and every element recited in claim 1. As such, the rejection under 35 U.S.C. § 103 is improper.” on page 10. (Emphasis added).
In response to applicant’s argument, the examiner respectfully disagrees with the argument above. 
Firstly, again, Applicant is pointed out the technical aspects of a skilled person in the art to understand in comparison of the transmitting of “UE component ID” in the claim and the transmitting of UE capability in Kanamarlapudi, that they are different. If Applicant believe that these technique aspects of claim invention are distinguish from the cited references, it is suggested that they are needed to include in the claim.  Otherwise, the argument of these limitations that are not in the claim is irrelevant. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993).
Secondly, according to Paragraph 37 of Kanamarlapudi below:
[0037] In an aspect, at block 304, the method 300 may include sending a report of less than a full set of UE capability information to the network for the second subscription 22 during the connection setup. For example, in an aspect, during the RRC connection setup procedure, UE 12 and/or capability manager component 30 and/or capability report component 38 may format an information element for the capability report 50 having less than the full set of UE capability information for the second subscription on a condition that there is the active voice call on the first subscription (202). For example, information related to one or more capabilities of the UE (e.g., enhanced capabilities, such as E-UTRA capabilities) may be excluded from the capability report 50. Referring to FIG. 2, the UE 12 may send an RRC Setup Complete signal at 212, including capability report 50 having less than full set of UE capability information, e.g., thereby reducing a size of the packet transmission, which can quicken the transport and processing of the UE capability report by reducing the number of PDUs, and hence shortening the time taken to complete the RRC connection setup procedure. The UE 12 and/or capability manager component 30 and/or capability report component 38 may send the UE capability report 50 using transceiver 60.
(Emphasis added).
By sending RRC Setup Complete signal (which indicates capability report 50) includes a format of capability manager component 30 and/or capability report component 38 as part of full set of UE capability information, Kanamarlapudi is transmitting the UE component ID using a RRC Setup Complete signal. Thereby reducing a size of the packet transmission, which can quicken the transport and processing of the UE capability report by reducing the number of PDUs, and hence shortening the time taken to complete the RRC connection setup procedure. That is, the size of the UE capability is reduced.
In view of above, the combined system of He and Kanamarlapudi is disclosed each and every element recited in claim 1.
Accordingly, independent claims 5, 9, and 13 recited a similar elements as of claim 1 is also not patentable over the combined references He and Kanamarlapudi. 

For other arguments of claims 2-4, 6-8, 10, and 14-16, please refer back to the arguments addressed in independent claims 1, 5, 9, and 13, since the arguments of claims 2-4, 6-8, 10, and 14-16 depend on the basic of claims 1, 5, 9, and 13.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from87:00 A.M. to 5:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/PHONG LA/Primary Examiner, Art Unit 2469